RENDERED: OCTOBER 14, 2022; 10:00 A.M.
                             NOT TO BE PUBLISHED

                     Commonwealth of Kentucky
                                 Court of Appeals

                                     NO. 2021-CA-1270-MR


CAMERON MERRITT                                                                   APPELLANT



                      APPEAL FROM OLDHAM CIRCUIT COURT
v.                    HONORABLE JERRY D. CROSBY, II, JUDGE
                             ACTION NO. 21-CI-00183



SARAH FERGUSON, WARDEN,
ROEDERER CORRECTIONAL
COMPLEX; AND CHRISTOPHER WRIGHT,
ADJUSTMENT OFFICER                                                                APPELLEES



                                      OPINION
                              REVERSING AND REMANDING

                                          ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND K. THOMPSON,
JUDGES.

CETRULO, JUDGE: Cameron Merritt (“Merritt”), an inmate at the Roederer

Correctional Complex (“Roederer”),1 appeals, pro se, from an order of the Oldham


1
    As of the filing of this appeal, Merritt was an inmate at Little Sandy Correctional Complex.
Circuit Court dismissing his petition for declaratory judgment pursuant to KRS2

418.040.3 After careful review, we reverse and remand.

                                            FACTS

                In September 2020, Merritt – in an attempt to prank fellow inmates –

sprayed baby oil on the floor of a doorway of Unit 2, E Wing of Roederer. Merritt

admits this action, and his movements are shown on video surveillance. While

conducting a security round, Kentucky Department of Corrections (“DOC”)

Officer Calhoun (“Officer Calhoun”) slipped on the baby oil. The briefs do not

state that Officer Calhoun fell to the ground when she slipped, but she was later

“sent for outside medical treatment.” Following the incident, Officer Calhoun

finished her rounds and advised the inmates that someone should clean up the oil;

Merritt did so.

                Merritt received a disciplinary write-up charging him with a violation

of Corrections Policy and Procedure (“CPP”) 15.2 Category VII Item 04. A

disciplinary hearing was held by an Adjustment Officer, and Merritt was assessed

with 30 days in disciplinary segregation and the loss of 1,460 days (four years) of




2
    Kentucky Revised Statute.
3
  “In any action in a court of record of this Commonwealth having general jurisdiction wherein it
is made to appear that an actual controversy exists, the plaintiff may ask for a declaration of
rights, either alone or with other relief; and the court may make a binding declaration of rights,
whether or not consequential relief is or could be asked.” KRS 418.040.

                                               -2-
non-restorable good time, 730 days (two years) of which were suspended for 180

days. Merritt appealed to the Warden, who denied the appeal. Merritt then sought

judicial review and filed a petition for declaratory judgment in Oldham Circuit

Court. Thereafter, the circuit court granted Roederer’s4 motion to dismiss Merritt’s

petition for failure to state a claim pursuant to CR5 12.02(f). This appeal followed.

                                        PROCEDURE

                “A petition for declaratory judgment pursuant to KRS 418.040 has

become the vehicle, whenever Habeas Corpus proceedings are inappropriate,

whereby inmates may seek review of their disputes with the Corrections

Department.” Smith v. O’Dea, 939 S.W.2d 353, 355 (Ky. App. 1997). Although

Roederer filed a motion to dismiss in response to Merritt’s petition, rather than a

motion for summary judgment, this Court has held that summary judgment

standards and procedures are most appropriate in these cases.6 However, the

typical summary judgment standard is insufficient to address the administrative

discretion involved in the Department of Corrections’ disciplinary procedures.


4
 We will refer to the Appellees as “Roederer” because the named appellees, the Warden and
Adjustment Officer, are named in their official capacity.
5
    Kentucky Rule of Civil Procedure.
6
  “CR 12 motions to dismiss for failure to state a claim, and CR 56 motions for summary
judgment are typical Corrections Department responses to inmate declaratory judgment petitions.
. . . [W]e believe that a motion for summary judgment provides, in most cases, the most
appropriate procedure and standards for addressing these petitions.” Smith, 939 S.W.2d at 355
n.1.

                                             -3-
This Court has described the applicable standard for addressing prison disciplinary

actions as follows:

              Where, as here, principles of administrative law and
              appellate procedure bear upon the court’s decision, the
              usual summary judgment analysis must be qualified. The
              problem is to reconcile the requirement under the general
              summary judgment standard to view as favorably to the
              non-moving party as is reasonably possible the facts and
              any inferences drawn therefrom, with a reviewing court’s
              duty to acknowledge an agency’s discretionary authority,
              its expertise, and its superior access to evidence. In these
              circumstances we believe summary judgment for the
              Corrections Department is proper if and only if the
              inmate’s petition and any supporting materials, construed
              in light of the entire agency record (including, if
              submitted, administrators’ affidavits describing the
              context of their acts or decisions), does not raise specific,
              genuine issues of material fact sufficient to overcome the
              presumption of agency propriety, and the Department is
              entitled to judgment as a matter of law.

Id. at 356.

              “These petitions thus present circumstances in which the need for

independent judicial fact[-]finding is greatly reduced. The circuit court’s fact-

finding capacity is required only if the administrative record does not permit

meaningful review.” Id. Accordingly, the circuit court presumed that Roederer

acted appropriately in denying Merritt’s petition, and that order may only be

reversed if Merritt can raise specific, genuine issues of material fact that overcome

that presumption.




                                           -4-
                                    ANALYSIS

             On appeal, Merritt argues that he should have been charged with

violating CPP 15.2 Category VII Item 001 – physical action against an employee

or non-inmate – not Item 004 – physical action resulting in the death or injury of

an employee or non-inmate. Merritt admits his action but argues that there was no

evidence of a resulting injury to a DOC employee; he argues that sending Officer

Calhoun for a medical assessment was proof of a policy, not an injury. To the

contrary, Roederer claims that “seeking of medical treatment is sufficient evidence

for the adjustment officer to infer that the officer who slipped on the baby oil

sustained some injury.” The circuit court agreed with Roederer and found “some

evidence” to be supported by 1) camera footage showing Merritt spraying the baby

oil, and 2) the note that Officer Calhoun had to seek outside medical treatment.

             First, we must acknowledge that “[p]rison disciplinary proceedings

are not part of a criminal prosecution, and the full panoply of rights due a

defendant in such proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539,

556, 94 S. Ct. 2963, 2975, 41 L. Ed. 2d 935 (1974) (citation omitted). This

principle is reflected in the “some evidence” standard adopted in Smith: if any

evidence in the record supports the conclusion made by the disciplinary board, we

must affirm. Smith, 939 S.W.2d at 358. “Even ‘meager’ evidence will suffice.”

Ramirez v. Nietzel, 424 S.W.3d 911, 917 (Ky. 2014) (citing Superintendent, Mass.


                                         -5-
Corr. Inst., Walpole v. Hill, 472 U.S. 445, 457, 105 S. Ct. 2768, 2775, 86 L. Ed. 2d

356 (1985)). More specifically, because Merritt was sanctioned as a result of

“injuring” Officer Calhoun, there must be “some evidence,” any evidence, of an

injury. Id. “Admittedly, our review of prison disciplinary cases is materially

limited. But a review so limited as to be meaningless cannot satisfy the

requirements of due process.” Id. at 916. Despite these “meager” requirements,

we cannot find any evidence that an injury occurred.

             In 1997, this Court found an inference to be sufficient to satisfy the

“some evidence” standard. Smith, 939 S.W.2d at 357. In Smith, an inmate’s

family member was found to have marijuana during a pre-admission search. Id. at

355. At a disciplinary hearing, the Adjustment Officer determined that although

the inmate disavowed any knowledge of the contraband, the inmate likely knew of

or requested the marijuana. Id. Upon appeal, this Court determined that

“[a]lthough the evidence of [the inmate’s] involvement in the attempted smuggling

is not compelling, the inference is reasonable that he, at some time, communicated

to his daughters a willingness to receive such contraband.” Id. at 357.

             Here, however, there is no such reasonable inference. If the

surveillance video had shown Officer Calhoun fall to the ground, grab her back,

walk with a limp, or cry out – after the slip – then we could infer that she was

injured. However, the video shows no fall to the ground, no outward gesture of


                                         -6-
pain, nor was there testimony that she cried out or complained. Further, there were

no medical records presented nor testimony of what “the injury” was. There was

no evidence presented to explain if Roederer had a policy of sending employees for

precautionary medical examinations or if only an actual injury warranted such

action.

             Additionally, the Smith Court accepted an inference as “some

evidence,” in part, because it understood the importance in a prison’s ability to

maintain authority.

             Prisons are a vital part of the government’s effort to
             preserve social order and domestic tranquility. They
             provide this fundamental benefit, however, only at the
             cost of becoming places where the risk of disorder and
             violence is greatly heightened.

             ....

             In a prison, where a state of emergency and high alert is
             unrelieved, any defect in the administration’s authority
             poses a risk of disruption.

Id. at 357-58.

             We wholeheartedly agree; however, we note two very dramatic

factual distinctions. First, the Smith Court appropriately determined that a prison

administration has a compelling interest in order and in authority, especially when

weighed against an inmate’s loss of “relatively minor interests (in slightly reduced

sentences, for example, or marginally mitigated conditions of confinement).” Id.


                                         -7-
at 358. In contrast, Merritt’s losses were not “minor”; he lost four years of good

time credit. Second, illegal drugs and/or contraband – as in Smith – pose a serious

risk to the “social order and domestic tranquility” of a prison system. Baby oil

lacks that same gravitas.

             In 2003, this Court again addressed an inmate appeal of disciplinary

action in Yates v. Fletcher, 120 S.W.3d 728 (Ky. App. 2003). In Yates,

correctional officers found a four-pound can of tuna that was stolen from the

kitchen and loose sugar in a creamer container in an inmate’s bed area. Id. at 729.

The inmate received disciplinary write-ups for possession of stolen state property

and for obtaining goods under false pretenses. Id. A hearing by the Adjustment

Committee found the inmate guilty of both charges and assessed forfeiture or the

loss of 60 days good time on each charge. Id. This Court determined that although

he was not present at the time of the tuna discovery, he had constructive possession

over it because it was found in his laundry bag. Id. at 730. As it related to the

creamer, the inmate admitted it was there and that he knew it was sugar in the

creamer container. Id. at 731.

             We agree with the holding in Yates; that the institution had presented

“some evidence” that was sufficient to affirm the disciplinary action of 60 days

good time for each theft. However, here we lack any evidence of injury. That void

becomes especially glaring when compared to the relatively major loss of inmate


                                         -8-
interest, compared to other Kentucky precedent. For example, in Million v.

Raymer, 139 S.W.3d 914 (Ky. 2004), an inmate pled guilty to an inappropriate

relationship with a correctional officer and was found guilty of a contraband

charge, and the institution penalized him with the loss of 180 days of accumulated

good time, 180 days of telephone restriction, and 90 days in disciplinary

segregation. Id. at 916. After a successful appeal to the Warden, a second hearing

found the inmate “guilty of the contraband charge but his penalty was reduced to

54 days in segregation, which he had already served.” Id.

             Therefore, a genuine issue of material fact exists – whether any injury

resulted from Merritt’s actions – and consequently, Roederer is not entitled to

judgment as a matter of law. Consequently, we must conclude the court erred by

granting Roederer’s motion to dismiss. We simply remand for the circuit court to

address that issue.

                                 CONCLUSION

             Accordingly, for the reasons stated herein, we REVERSE the

judgment of the Oldham Circuit Court and REMAND for further proceedings

consistent with this Opinion.

              ALL CONCUR.

 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 Cameron Merritt, pro se                  Edward A. Baylous II
 Sandy Hook, Kentucky                     Frankfort, Kentucky

                                        -9-